DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
The applicant argues with respect to claim 1 that the prior art does not teach the newly added claim limitations. This argument is not persuasive because the newly added claim limitations are not included in the device of the invention, but are part of an intermediary product that only exists during the manufacturing process. Specifically, figure 10 showing the projecting edge (this is also circled by the applicant in the attached figure) is not the device in its final manufactured form. This is also clearly discussed in paragraphs 39-40 of the specification. Thus, the newly added claim language is not given patentable weight.
  With respect to claim 2, the applicant argues that “…it is not reasonable to combine Tsutsui, wherein one contact is provided to one movable spring, with Saito, wherein two contacts are provided to one movable spring.” This argument is not persuasive because the number of contacts is already taught by Saito. Tsutsui was used to show that the claimed positioning of the caulking portions is known in the art. The caulking structures attaching the movable spring to the armature in both references is the same. The only difference is the location of the caulking structures. The number of contacts is a separate structure from and is not related to the caulking structures. Thus, the caulking structures attaching the armature to the movable spring can be used with any number of contacts attached to the spring, and for this reason one of ordinary skill in the art would have found it obvious to modify the positioning of the caulking structures of Saito in the way shown by Tsutsui as discussed in the rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sasaki et al. (US 2017/0345597).
In re claim 1, Sasaki, in figures 1-16, discloses a relay comprising: an electromagnet having a coil (25) wounded on a winding frame (21) and an iron core (26) positioned in the winding frame; a movable terminal (46) having an armature (30) actuated by activation of the electromagnet, a movable spring (60) attached to the armature and a movable contact (61) attached to the movable spring; and a fixed contact (42) opposed to the movable contact, wherein the armature has a shape in which both ends of the armature in a direction perpendicular to an axial direction of the iron core are recessed relative to a center of the armature. With respect to the newly added limitations pertaining to the edges of the movable spring projecting relative to the edges of the armature, these limitations have not given patentable weight because they are directed to a structure of a manufacturing step of an intermediate product. The claimed edges of the movable spring are clearly not present in the final structure of the manufactured relay of the claimed invention (this is clearly discussed with respect to figure 10 in paragraphs 39-40 of the specification; other figures of the invention also clearly show the structure with the edges already cut).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0062626) in view of Tsutsui (US 6337614).
In re claim 2, Saito, in figures 1-14, discloses a relay comprising: an electromagnet having a coil (32) wounded on a winding frame and an iron core (34) positioned in the winding frame; an armature (18) actuated by activation of the electromagnet and moved in a direction toward and away from the iron core; a movable terminal (76) having a movable spring attached to the armature; a movable contact attached to the movable terminal; and a fixed contact (68) opposed to the movable contact, wherein one movable spring is caulked to one armature at two caulking positions (as clearly seen in the figures), and the one movable spring has two movable contacts (70) caulked to the movable spring. Saito does not clearly teach the claimed caulking positions. Tsutsui however, in figures 1-8, teaches a similar device having the caulking positions (6d and 5a) of the movable spring positioned outside in a width direction perpendicular to an axial Application Number 17/125,575Response to Office Action mailed December 21, 2021direction of the iron core, relative to each of caulking positions of the movable contacts to the movable spring (as clearly seen in figure 2a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the caulking positions of the movable spring of Saito at the positions taught by Tsutsui in order to increase torque stability of the spring.
In re claim 3, Saito, in figures 1-14, discloses that the movable spring has a furcated shape having two pieces, and the two movable contacts are attached to the respective two pieces (as clearly visible in figure 1).
In re claim 4, Saito modified by Tsutsui discloses that each of the two caulking positions of the movable spring is positioned outside in the width direction relative to an outer side of a piece of the movable spring (any outer side of a piece of the movable spring positioned between the caulking portions as shown in the prior art meets this limitation) to which the movable contact is attached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837